Opinion filed October 20, 2022




                                        In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-22-00276-CR
                                     __________

                       IN RE TODD WILLIAM BARR


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Todd William Barr, filed this original petition for writ of mandamus
asserting that Tammy Robinson, the District Clerk of Taylor County, Texas, has
failed to file his application for writ of habeas corpus with the Court of Criminal
Appeals.
      Section 22.221 of the Texas Government Code expressly limits our
mandamus jurisdiction to (1) writs necessary to enforce our jurisdiction, (2) writs
against a district, county, statutory county, or statutory probate county judge sitting
in our appellate district, (3) writs against a district court judge acting as a magistrate
court in a court of inquiry within our appellate district, and (4) writs against an
associate judge appointed by a district judge within our appellate district pursuant to
Chapter 201 of the Texas Family Code. TEX. GOV’T CODE ANN. § 22.221 (West
Supp. 2022); In re Valley, No. 11-21-00281-CR, 2021 WL 5830675, at *1 (Tex.
App.—Eastland Dec. 9, 2021, orig. proceeding) (per curiam) (mem. op., not
designated for publication). Because a district clerk is not included within the
limitations set forth in Section 22.221, we must decide whether issuing a mandamus
in this instance is necessary to enforce our jurisdiction. Here, it is not.
        Relator seeks relief regarding a postconviction writ of habeas corpus.
However, exclusive jurisdiction in postconviction felony proceedings rests with the
Texas Court of Criminal Appeals. Ater v. Eighth Court of Appeals, 802 S.W.2d 241,
243 (Tex. Crim. App. 1991) (orig. proceeding). Therefore, we need not issue a writ
of mandamus against the district clerk to enforce our jurisdiction. See In re Valley,
2021 WL 5830675, at *1. Further, should Relator find it necessary to complain
about the processing of his Article 11.07 application for writ of habeas corpus, he
may seek mandamus relief from the Court of Criminal Appeals. Id. (second
alteration in original); see also Benson v. Dist. Clerk, 331 S.W.3d 431, 432 (Tex.
Crim. App. 2011) (per curiam).1
        We dismiss the petition for writ of mandamus for lack of jurisdiction.


                                                                   PER CURIAM


October 20, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



        1
          According to the Court of Criminal Appeals’ website, the district clerk filed Relator’s application
for writ of habeas corpus with that court on October 3, 2022.
                                                     2